Citation Nr: 1115685	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-47 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's discharge documents show he served 9 months and 21 days in 1970, and was discharged by reason of a physical disability that existed prior to service, and not considered aggravated by service.  

By way of background, the Veteran's service treatment records show his lower extremities were normal upon clinical evaluation conducted at the pre-induction examination in October 1969, and that physical inspection at entrance into service revealed no disqualifying defects.  In May 1970, however, the Veteran was seen for complaints of left knee effusion, with locking and lateral joint tenderness, that apparently occurred when he fell during a "man carry" training.  Physical examination revealed there was decreased left quadriceps, and although X-rays were negative, the diagnostic impression was possible tear left lateral meniscus.  The Veteran was given quadriceps exercises, and a temporary profile that restricted him from prolonged marching, running, jumping or standing.  Although the records are not complete, it is indicated the Veteran underwent a left lateral meniscectomy later in June 1970, as described in September (and December) 1970 records.  

In September 1970, the records show the Veteran was seen with complaints of postoperative pain on walking and standing.  There was no effusion or limitation of motion noted, but the Veteran's left quadriceps was still noted to be smaller than his right.  More exercises were prescribed, but later in September the Veteran continued to express complaints.  At that time, it was noted the objective findings did not corroborate the Veteran's subjective complaints, although in October he was given another temporary profile restricting his participation in crawling, stooping, running, jumping and prolonged standing and marching.  By December 1970, the Veteran had been transferred to Ft. Lewis, Washington for overseas shipment, but there he underwent further orthopedic consultations which resulted in the recommendation that he be separated from the service.  The formal diagnoses were chondromalacia, patella, left mild; and tear, lateral meniscus, old, left, without effusion or locking.  The Medical Board Proceedings concluded with the finding that these existed prior to service and were not aggravated by active duty.  

The RO received the Veteran's original application for benefits in March 1971, which was denied in May 1971, with the RO concluding the claimed disability existed prior to service and was not aggravated by service.  

In September 2009, the Veteran submitted his current claim.  In connection with that, VA treatment records dated in 2009 were associated with the claims file, and the Veteran was examined for VA purposes in March 2009.  He also provided testimony before the undersigned in March 2011. 

Before proceeding to the merits of the Veteran's claim, it is observed that not all of the medical records apparently generated during service have been associated with the claims file.  Specifically, the fact the Veteran underwent a surgical procedure during service, is only known by way of reference to it in outpatient records.  The records from the surgery itself are not in the file.  These should be sought before a final decision is rendered.  

Accordingly, this case is remanded for the following:

1.  Through appropriate sources, attempt to obtain any available in-patient clinical records from the left knee surgery apparently performed on the Veteran at Ireland Army Hospital at Fort Knox in either May 1970 or June 1970.  

2.  If any records are obtained, forward the file to the physician who conducted the March 2009 VA examination, for an addendum to his report that addresses the additional evidence, and again offers his conclusions concerning whether the evidence establishes the presence of a left knee disability prior to service, and if so, whether it underwent an increase in severity beyond its natural progression during service.  A complete rationale should be included for any opinions provided, and if it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  Likewise, if this physician is unavailable, the case should be referred to another for the requested opinion.  

3.  Thereafter, the claim should be re-adjudicated, and if it remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


